Citation Nr: 0940113	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-32 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a bilateral foot disorder.

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a chronic back disorder.

3.  Entitlement to service connection for a chronic back 
disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to 
October 1978.

This matter is on appeal from the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned acting Veterans 
Law Judge in August 2009.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for entitlement to 
service connection for a chronic back disorder in December 
1978 and denied a claim for entitlement to service connection 
for a bilateral foot disorder in November 2002.  She did not 
appeal these decisions and they became final one year later.  

2.  In December 2005, the Veteran sought to reopen the 
claims.

3.  Evidence received since the RO's November 2002 decision 
which denied service connection for a bilateral foot disorder 
does not relate to an unestablished fact necessary to 
substantiate the claim.

4.  Evidence received since the RO's December 1978 decision 
which denied service connection for a chronic back disorder 
is new and relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the November 2002 rating 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

2.  The evidence received since the December 1978 rating 
decision is new and material, and the claim for entitlement 
to service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).

3.  A chronic back disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 



Bilateral Foot Disorder

The Veteran is claiming entitlement to service connection for 
a bilateral foot disorder.  The RO denied this claim in 
November 2002 on the basis that the evidence did not show the 
presence of a disorder to either foot while on active duty.  
She did not appeal the RO's decision and it became final one 
year later.  

The evidence of record at the time of the initial decision 
included the Veteran's service treatment records, a VA 
examination in November 1978, and a private podiatry report 
from August 1998.
 
Since the RO's decision became final, the Veteran has 
submitted radiographic imaging reports from August to October 
2005, active duty service personnel and treatment records as 
well as VA outpatient treatment records from September 2006 
to July 2007.  
 
After reviewing the new records, however, the Board concludes 
that new and material evidence sufficient to reopen her claim 
for entitlement to service connection for a bilateral foot 
disorder has not been submitted.  Here, although some of the 
VA treatment records discuss the Veteran's current foot 
disorder, specifically hallux valgus of the left foot and 
post-traumatic osteoarthritis in the right foot, these 
records do not address the question of whether a foot 
disorder was incurred while in service.  

Next, many of the records from the Veteran's active duty 
service that were more recently submitted were previously 
reviewed by the RO.  Moreover, the records that have not been 
previously reviewed are not material to the issue here.  

Finally, the new evidence includes additional statements 
about the Veteran's condition.  Specifically, at her hearing 
before the Board in August 2009, the Veteran attributed her 
foot disorder to walking in heels while in on active duty.  
Any symptoms of such disorder, however, were not noted in her 
service treatment records.  

Even if the statements did disclose new information, such 
assertions would not be sufficient to reopen the claim, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, and consequently the statements do not 
constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the final 
rating decision is new and material under 38 C.F.R. 
§ 3.156(a).  Thus, the Veteran's claim to reopen must be 
denied.   

Chronic Back Disorder

Regarding her claim for entitlement to service connection for 
a chronic back disorder, the Veteran previously filed a claim 
for this disorder in November 1978.  In a December 1978 
decision, the RO denied her claim on the basis that a low 
back disorder was not currently shown.  This decision was not 
appealed and became final one year later.  

As was noted above, the evidence at the time of the December 
1978 decision included the Veteran's service treatment 
records and the November 1978 VA examination.  Since the 
December 1978 decision, the Veteran has submitted 
radiographic imaging reports from August to October 2005, 
active duty service personnel and treatment records as well 
as VA outpatient treatment records from October 2005 to July 
2007.  

In this particular case, the Board concludes that this claim 
should be reopened.  
Specifically, in July 2007, the Veteran complained of pain 
that had existed in her tailbone for the past year-and-a-
half.  An examination of her back found tenderness to 
palpation and degenerative joint disease was suspected.  X-
rays indicated mild lumbar scoliosis and some lumbar 
vertebral bodies were noted, but no other localizing signs of 
bone or soft tissue abnormalities were noted.  

The Board determines that this evidence is new, in that it 
has not been previously reviewed by the RO.  Moreover, the 
evidence is material to an unestablished fact which formed 
the basis for the RO's December 1978 denial, specifically the 
new evidence demonstrates the existence of a current 
disability.  Therefore, the claim for entitlement to service 
connection for a chronic back disorder is reopened.  

Entitlement to Service Connection for a Chronic Back Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	The Veteran's service treatment records indicate that she 
periodically experienced back pain that generally existed 
without underlying pathology.  Specifically, in January 1973 
and August 1975 she complained of back pain of a non-specific 
type that was not related to any particular event.  
	
	In October 1976, the Veteran was involved in a motor vehicle 
accident that led to complaints of pain in her back as well 
as to her neck and right arm.  However, her condition had 
improved to the point that, in November 1976, her condition 
was "much better" to the point where she was essentially 
pain free with a good range of motion.  
	
	In June through September 1978, the Veteran complained of a 
lower back ache.  The history of back symptoms were noted at 
her September 1978 separation physical examination, but it 
was specified that the symptoms had been treated and that 
there were NCNS (No complications, no sequelae).  Thus, while 
the examination did note past treatment, the symptoms had not 
persisted.  The report of a medical examination conducted on 
separation notes that clinical evaluation of the spine was 
normal.  
	
	A VA examination in November 1978 noted the Veteran's 
complaints of low back pain in her back that would not be 
specific to one location.  Based on an examination, which did 
not include a review of the claims file, the examiner found 
no evidence of orthopedic disease to the cervical or lumbar 
spine.  
	
	Since that VA examination, the post-service evidence does not 
reflect low back symptomatology until July 2007, when the 
Veteran complained of pain in her tailbone for the past year.  
While the treating physician suspected degenerative joint 
disease, X-rays indicated some lumbar vertebral bodies, but 
no other localizing signs of bone or soft tissue 
abnormalities.  
	
	This is the first recorded symptomatology related to a low 
back disorder, coming some 29 years after discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the low back for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  Here, 
she has indicated that she continued to experience symptoms 
relating low back pain.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of her active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Here, the Board emphasizes the multi-year gap between 
discharge from active duty service (1978) and her reported 
symptoms related to a low back disorder in approximately 2007 
(approximately a 29-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Additionally, the Board finds that the Veteran's reported 
history of continued low back pain since active service is 
inconsistent with the other evidence of record.  Indeed, 
while she stated that her disorder began in service, the 
separation examination was absent of any current complaints 
as it was noted that her past history resulted in no 
complications.  Moreover, her VA examination in November 1978 
did not note any orthopedic disease of the spine.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds her current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
her statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's low back disorder to active duty, despite her 
contentions to the contrary.    
	
	Specifically, the competent evidence does not indicate that 
she has ever suffered a specific disorder to her back prior 
to the observation of vertebral bodies in her July 2007 X-
ray.  Moreover, the evidence does not indicate that it was 
due to an injury in the military which would have had to 
happen 29 years prior to that time.  Additionally, the VA 
examination in November 1978 did not observe any low back 
pathology.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between her currently-
diagnosed disorder and active duty service.  
While the Board reiterates that the Veteran is competent to 
report symptoms as they come to her through her senses, 
degenerative joint disease is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
May 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The VCAA duty to notify was also satisfied by the May 2006 
letter that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
informed her of what evidence was required to substantiate 
the claim and of her and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and service 
treatment records.  Further, the Veteran submitted private 
treatment records.  Additionally, she was provided an 
opportunity to set forth her contentions during the hearing 
before the undersigned Veterans Law Judge in August 2009.  At 
the hearing, she noted that she had treatment for her feet 
within the first few years after service, and that the RO had 
sent her correspondence saying that they needed more 
information, but she testified that it had been a long time 
and should could not get the records any longer.  The Board 
concludes, therefore, that further efforts to obtain such 
early post-service treatment records would be futile.  

Moreover, the Board finds that a VA examination is not 
warranted.  Given the absence of in-service evidence of 
chronic manifestations of the disorder on appeal, the absence 
of identified symptomatology for many years after separation, 
and no competent evidence of a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a bilateral foot disorder is denied.

The application to reopen the claim of entitlement to service 
connection for a chronic back disorder is granted.

Entitlement to service connection for a chronic back disorder 
is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


